Exhibit 13.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theAnnual Report of Wowjoint Holdings Limited (the "Company") on Form 20-F/A for theyear ended December 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Ya Bin Liu, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Annual Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date:January 24, 2014 By: /s/ Yabin Liu Name: Yabin Liu Title: Chief Executive Officer
